Citation Nr: 1824146	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  10-07 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon



THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a left knee disorder.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a bilateral shoulder disorder.

3.  Entitlement to service connection for bladder cancer, to include as due to herbicide exposure.

4.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as due to herbicide exposure.

5.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as due to herbicide exposure.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Postek, Counsel


INTRODUCTION


The Veteran served on active duty from May 1966 to May 1970.  He also had subsequent service in the United States Air Force Reserve, California Air National Guard, and Oregon Air National Guard.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2008 and October 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, and a September 2015 rating decision by the RO in Denver, Colorado.  The RO finalized a July 2013 provisional rating decision denying the peripheral neuropathy claims in the October 2014 rating decision, and the Veteran timely appealed the October 2014 rating decision.  

A hearing was held before the undersigned Veterans Law Judge at the RO in April 2017.  A transcript of the hearing is of record.  The undersigned Veterans Law Judge held the record open for a 30-day period following the hearing to allow for the submission of additional evidence.  Thereafter, the Veteran submitted additional evidence, along with waivers of initial consideration by the agency of original jurisdiction (AOJ).

This appeal was processed using the Veterans Benefits Management System (VBMS).

The underlying merits of the claims for service connection for a left knee disorder and a bilateral shoulder disorder, as well as the claims for service connection for bladder cancer and peripheral neuropathy of the upper and lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an August 2003 rating decision, the RO denied service connection for a torn medial meniscus of the left knee (claimed as a left knee disorder).  The Veteran perfected a timely appeal; however, he subsequently withdrew the appeal.

2.  The evidence received since the August 2003 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the underlying claim for service connection for a torn medial meniscus of the left knee (claimed as a left knee disorder).

3.  In an April 2004 rating decision, the RO denied service connection for a bilateral shoulder disorder.  The Veteran perfected a timely appeal; however, he subsequently withdrew the appeal.

4.  The evidence received since the April 2004 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the underlying claim for service connection for a bilateral shoulder disorder.


CONCLUSIONS OF LAW

1.  The August 2003 rating decision denying service connection for a torn medial meniscus of the left knee (claimed as a left knee disorder) is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156(b), 20.200, 20.204 (2017).

2.  The evidence received since the August 2003 rating decision is new and material as to the claim for service connection for a left knee disorder, and the claim is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  The April 2004 rating decision denying service connection for a bilateral shoulder disorder is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156(b), 20.200, 20.204 (2017).

4.  The evidence received since the April 2004 rating decision is new and material as to the claim for service connection for a bilateral shoulder disorder, and the claim is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to reopen a claim which has been denied by a final decision, a claimant must present new and material evidence.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017); see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (regardless of action taken by RO, Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial).

In an August 2003 rating decision, the RO denied service connection for a torn medial meniscus of the left knee (claimed as a left knee disorder), finding that the Veteran sustained a post-service injury to the knee many years after active duty service, as well as another injury while he was working as a civilian for the National Guard.  The RO also found that was no nexus between the current disorder and a period of qualifying service.  In so doing, the RO noted that the Veteran's service treatment records for his initial active duty period could not be obtained for review at that time.  

In an April 2004 rating decision, the RO denied service connection for a bilateral shoulder disorder, finding that the Veteran had a complaint of shoulder pain in his civilian work for the National Guard, but that there was no nexus between the current disorder and a period of qualifying service.  

The Veteran perfected a timely appeal as to the August 2003 and April 2004 rating decisions; however, he subsequently withdrew the appeal.  See October 2004 statement of the case (SOC), November 2004 substantive appeal, and February 2005 supplemental SOC; February 2006 written statement (representative indicated that Veteran wanted to cancel his Board hearing and withdraw his appeal; RO noted acknowledgement of submission).  Therefore, the August 2003 and April 2004 rating decisions are final.  See 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156(b), 20.200, 20.204 (2017); see also Hanson v. Brown, 9 Vet. App. 29, 31 (1996) (holding that a claim remains pending until final action is taken or the claim is withdrawn).

At the time of the August 2003 rating decision, the evidence of record included some of the Veteran's service treatment records, private treatment records, and statements from the Veteran.  At the time of the April 2004 rating decision, the record included additional statements from the Veteran and additional service treatment records.  See March 2004 3101 printout.

The Board notes that the additional service treatment records that the RO received had not been associated with the claims file at the time of the August 2003 rating decision, and only some of them appear to have been associated with the claims file at the time of the April 2004 rating decision.  These records include examinations from the Veteran's initial active duty period showing findings referable to his joints and the December 1969 service treatment record documenting the Veteran's finger injury discussed during the Board hearing in relation to his left shoulder claim.  

Nevertheless, the record shows that the RO subsequently reconsidered the claims on the merits in the October 2004 SOC (evidence list includes the service treatment records).  In addition, the service records received during the course of the current claims filed in June 2008 consist of duplicate service treatment records, as well as service personnel records that are not relevant to these claims.  Therefore, new and material evidence is now needed to reopen these previously denied and previously reconsidered claims, rather than a reconsideration based on receipt of additional service records under 38 C.F.R. § 3.156(c).

The evidence received since the August 2003 and April 2004 rating decisions includes the Veteran's written statements and hearing testimony in which he provided additional details about the nature of his in-service duties and indicated that he injured his entire left arm at the time of the December 1969 in-service finger injury.  He also submitted a February 2010 private treatment provider statement in which Dr. M.C. was unable to give a positive nexus opinion as to the left knee and shoulders, but he indicated that the current disorders represented years of wear and tear; he also indicated that he did not have the Veteran's complete work history.  This evidence was not previously considered by the RO, relates to an unestablished fact necessary to substantiate the claims (a nexus between a current disorder and an in-service event), and could reasonably substantiate the claims were they to be reopened by triggering VA's duty to assist.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Thus, the Board finds that this evidence is both new and material, and the claims for service connection for a left knee disorder and a bilateral shoulder disorder are reopened.


ORDER

New and material evidence having been received, the claim for service connection for a left knee disorder is reopened.

New and material evidence having been received, the claim for service connection for a bilateral shoulder disorder is reopened.

REMAND

The Board finds that additional development is necessary prior to final adjudication of the Veteran's claims.  Specifically, it appears that there may be outstanding, relevant non-VA treatment records, as detailed in the directives below.

Regarding the bladder cancer and peripheral neuropathy claims, the Veteran testified that he has these disorders as a result of herbicide exposure while stationed at Korat Royal Thai Air Force Base (AFB) in Thailand.  Specifically, he indicated that he had herbicide exposure while performing his duties as an aircraft mechanic because the maintenance shack was close to the fence/perimeter of the base.  He also recalled seeing barrels on the base that he knew stored chemicals, but he also acknowledged that he was not certain what type of chemicals were in them.  In addition, the Veteran has contended that he was exposed to herbicides from stepping foot in Vietnam during stops to refuel while on flying missions prior to returning to the base.  In response to a question about whether he was a flying crew chief or a regular crew chief, he explained that he was a regular crew chief and was required to fly with the aircraft.  See April 2017 Bd. Hrg. Tr. at 18-31.

The Veteran's service personnel records show that he had a December 1967 temporary duty assignment (TDY) order as an Airman First Class (A1C) to the 388th Tactical Fighter Wing APO San Francisco 96288 (Korat Royal Thai AFB) planned for approximately 145 days in connection with Project College Eye.  See also DD 214 (military occupational specialty (MOS) was an aircraft maintenance specialist with a related civilian occupation of airplane mechanic).  His service treatment records show that he received treatment at Tainan Air Base in Taiwan in 1968 and 1969.  He has submitted evidence in support of his claimed exposure based on his reported duties, including internet articles and photographs, maps, buddy statements, and a 1968 pay change notice (that shows foreign duty pay, but not hazard duty pay).  The buddy statements reflect that some of the other service members saw the Veteran during their overseas service and that their duties and his would have been very similar; one of those service members had a personal flight log book that was considered in connection with the grant of service connection for his claim.  Additional buddy statements show that those service members received hazardous duty/combat pay as crew chiefs on those missions. See written buddy statements received in January 2015, February 2015, and July 2017.

The RO made a request to the Oregon Air National Guard for the Veteran's complete service treatment records, as well as certain records to verify his service.  The Board notes that the records received in response to that request were limited, suggesting that there may be additional records in their possession.  See February 2003 written request; see also records printed out in September 2012 from Defense Personnel Records Information Retrieval System (DPRIS).  The DPRIS set of records is mostly records from the Veteran's service in the National Guard.  The RO also attempted to obtain service personnel records from the National Personnel Records Center (NPRC).  In a response to the RO's request, the NPRC indicated that it did not have the requested service personnel records among its holdings.  See September 2012 3101 printout.  The RO made another request to the NPRC for service personnel records in May 2013.  In an August 2013 response, the NPRC replied that the retired record was no longer on file at the NPRC and that, because the Veteran had also served in the National Guard, it might be helpful to contact the Adjutant General's office for the state in which service was performed.  See August 2013 3101 printout.  The Veteran has also submitted 1968 orders from McClellan AFB in California in support of his claim, suggesting that he may have copies of additional service records in his possession.

Based on the foregoing and considering that the Veteran served in the Air National Guard in both California and Oregon, the AOJ should make another attempt to secure the Veteran's complete service personnel records, as they may be relevant to the claims.

Moreover, regarding the bladder cancer claim, the Veteran has not been provided a VA examination.  He has also contended that he may have bladder cancer as a result of exposure to fuel and other chemicals from his duties as an aircraft mechanic that began during his first period of service in the Air Force from 1966 to 1970, in addition to his claimed herbicide exposure during that period of service.  He has reported that he did not have bladder issues during that time and that he drove a truck for a while after service and was able to drive for periods of time without stopping.  See Bd. Hrg. Tr. at 31-34.  The record shows that he has been diagnosed with bladder cancer.  See, e.g., July 2015 and October 2015 VA pathology reports.  As noted above, the record confirms that he served as an aircraft mechanic.  He has also submitted an internet article in July 2017 showing that some workplace chemical exposures, such as exposure to diesel fuel, may cause bladder cancer.

The Veteran has also not been provided a VA examination for the left knee and bilateral shoulder disorder claims.  He reported symptoms related to the knee and shoulders at an August 2008 VA examination for his hand, but the examiner only provided an etiology opinion for the hand based on the original opinion request.
The Veteran has contended that his current left knee and bilateral shoulder problems are the result of a progressive process that began with his in-service duties as an aircraft mechanic during his first period of service in the Air Force from 1966 to 1970 and that his subsequent civilian (work) and military time with the National Guard would have just aggravated those problems.  He has also contended that he hurt his entire left arm at the same time as a December 1969 injury to his ring finger for which he is now service-connected.  See, e.g., Bd. Hrg. Tr. at 4-18.

In a February 2010 written statement, the Veteran's private treatment provider (Dr. M.C.) indicated that the arthritic condition in his shoulders and left knee represented years of wear and tear, but he could not specifically state that it was due to his work as an aircraft mechanic, railroad job, or a combination of both.  Dr. M.C. indicated that he did not have the Veteran's complete work history and that a history of in-service injuries to the joints would be something that would be more likely to progress to arthritis.

Based on the foregoing, VA examinations and medical opinions are needed for those claims.


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should make an additional attempt to obtain and associate any outstanding service personnel records with the claims file, including from the Veteran's initial period of active duty from 1966 to 1970.  It is noted that the claims file contains copies of service personnel records; however, it is unclear if these records constitute the entire service personnel file.  See August 2013 3101 printout (NPRC response to additional request for service personnel records; suggested that it might be helpful to contact the Adjutant General's office for the state in which service was performed).

It is also noted that the RO made a request to the Oregon Air National Guard for the Veteran's complete service treatment records, as well as certain records to verify his service.  The records received in response to that request were limited, suggesting that there may be additional records in their possession or in the possession of the California Air National Guard where the Veteran had earlier service.  See February 2003 written request; see also records printed out in September 2012 from Defense Personnel Records Information Retrieval System (DPRIS).

In addition, the Veteran has submitted 1968 orders from McClellan AFB in California in support of his claim, suggesting that he may have copies of additional service records in his possession which he may wish to submit while the case is in remand status.

2.  After completing the foregoing development, the AOJ should review the claims file and take any appropriate, additional steps consistent with the procedures outlined in the VA Adjudication Procedure Manual (M21-1) to attempt to verify the Veteran's claimed herbicide exposure if necessary.

3.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed disorders.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The Veteran's representative reported that he had been very diligent about making sure that he had submitted his medical records (see April 2017 Bd. Hrg. Tr. at 9).  It appears that the most recent private treatment records in the claims file are dated in 2012.  The record does not appear to contain any treatment records from the Veteran's reported 1984 private left knee surgery at Riverside Community Hospital.  The Veteran will have an opportunity to submit or request that VA attempt to obtain these or any other private treatment records not already associated with the claims file while the case is on remand.

The AOJ should also secure any outstanding VA treatment records. 

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any current bladder cancer or residuals thereof that may be present.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, and statements.

The Veteran has contended that he may have bladder cancer as a result of exposure to fuel and other chemicals from his duties as an aircraft mechanic that began during his first period of service in the Air Force from 1966 to 1970, in addition to his claimed herbicide exposure during that period of service.  He has reported that he did not have bladder issues during that time and that he drove a truck for a while after service and was able to drive for periods of time without stopping.  See April 2017 Bd. Hrg. Tr. at 31-34.

The post-service records show that the Veteran worked as a truck driver, as an aircraft mechanic with the National Guard, and as a railroad conductor.  See, e.g., December 1976 VA education application (truck driver for five years) and September 1986 National Guard enlistment examination report of medical history (truck driver); worker's compensation claim documents received in July 2002 (aircraft mechanic); August 2008 Dr. M.C. private written statement received in January 2009) (railroad conductor).  The record also shows that the Veteran has been diagnosed with bladder cancer.  See, e.g., July 2015 and October 2015 VA pathology reports. 

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has bladder cancer or residuals thereof that manifested in or are otherwise related to his military service, including any circumstances therein.

In providing this opinion, the examiner should address:  

(1)  the Veteran's contentions regarding his in-service exposure to fuel and other chemicals beginning during his first period of service, as well as any herbicide exposure if verified by the RO (notwithstanding the fact that such an association may not be presumptive); and (2) any other medically significant factors, including the Veteran's smoking history (see, e.g., June 1990 National Guard periodic examination report of medical history (stopped smoking 11 years ago) and March 2015 VA treatment record (urology consultation noting smoking history)).

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any current left knee disorder that may be present.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, and statements.

The Veteran has contended that, although he sustained post-service injuries to his left knee, his current left knee problems are the result of a progressive process that began with his in-service duties as an aircraft mechanic during his first period of service in the Air Force from 1966 to 1970 and that his subsequent civilian work and military service with the National Guard would have just aggravated those problems.  See April 2017 Bd. Hrg. Tr. at 14-18.

The post-service records show that the Veteran worked as a truck driver, as an aircraft mechanic with the National Guard, and as a railroad conductor.  See, e.g., December 1976 VA education application (truck driver for five years) and September 1986 National Guard enlistment examination report of medical history (truck driver); worker's compensation claim documents received in July 2002 (aircraft mechanic); August 2008 Dr. M.C. private written statement received in January 2009) (railroad conductor).

The post-service records also show that the Veteran sustained multiple injuries to the left knee while working as a civilian with the National Guard.  See, e.g., January 1995 National Guard periodic non-fly examination report of medical history (Veteran reported history of 1984 left knee surgery after being hit by a vehicle and 1994 left knee surgery after slipping at work); December 1999 Dr. M.C. private written statement in March 2003 VBMS entry (noted significant knee injury in 1984; had an open repair done through an anterior approach for what Veteran thought was a repair of his posterior cruciate).  During the Board hearing, the Veteran reported that he had his left knee replaced in August 2016.

In a February 2010 written statement, the Veteran's private treatment provider (Dr. M.C.) indicated that the arthritic condition in his knee represented years of wear and tear, but he could not specifically state that it was due to his work as an aircraft mechanic, railroad job, or a combination of both.  Dr. M.C. indicated that he did not have the Veteran's complete work history.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current left knee disorders present during the appeal period (beginning around June 2008).

For each diagnosis identified, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including any circumstances therein.

In providing this opinion, the examiner should discuss medically known or theoretical causes of any current left knee disorder and describe how such a disorder generally presents or develops in most cases, in determining the likelihood that the current disorder is related to in-service events as opposed to some other cause.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

6.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any current right or left shoulder disorder that may be present.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, and statements.

The Veteran has contended that his current bilateral shoulder problems are the result of a progressive process that began with his in-service duties as an aircraft mechanic during his first period of service in the Air Force from 1966 to 1970 and that his subsequent civilian work and military service with the National Guard would have just aggravated those problems.  He has also contended that he hurt his entire left arm at the same time as a December 1969 injury to his ring finger for which he is now service-connected.  See, e.g., Bd. Hrg. Tr. at 4-18.

A December 1969 service treatment record shows that the Veteran caught his ring finger on landing gear while performing a maintenance inspection and sustained a laceration to the finger.

The post-service records show that the Veteran worked as a truck driver, as an aircraft mechanic with the National Guard, and as a railroad conductor.  See, e.g., December 1976 VA education application (truck driver for five years) and September 1986 National Guard enlistment examination report of medical history (truck driver); worker's compensation claim documents received in July 2002 (aircraft mechanic); August 2008 Dr. M.C. private written statement received in January 2009) (railroad conductor).  During the Board hearing, the Veteran reported that he had surgery on his shoulders.  The private treatment records currently in the claims file show he had a right shoulder total arthroplasty in April 2010.  See September 2010 VBMS entry.

In a February 2010 written statement, the Veteran's private treatment provider (Dr. M.C.) indicated that the arthritic condition in both shoulders represented years of wear and tear, but he could not specifically state that it was due to his work as an aircraft mechanic, railroad job, or a combination of both.  Dr. M.C. indicated that he did not have the Veteran's complete work history.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current right and left shoulder disorders present during the appeal period (beginning around June 2008).

For each diagnosis identified, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including any circumstances therein.

In providing this opinion, the examiner should discuss medically known or theoretical causes of any current shoulder disorders and describe how such a disorder generally presents or develops in most cases, in determining the likelihood that the current disorder is related to in-service events as opposed to some other cause.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

7.  After completing the above actions, the AOJ should conduct any other indicated development.  Further development may include providing a VA examination or obtaining a VA medical opinion for the peripheral neuropathy claims if necessary.

8.  Thereafter, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


